IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43455

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 330
                                                )
       Plaintiff-Respondent,                    )   Filed: January 19, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MICHAEL KENNETH MURPHY, JR.,                    )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Second Judicial District, State of Idaho,
       Latah County. Hon. John R. Stegner, District Judge.

       Judgment relinquishing jurisdiction and imposing sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenevieve C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori Anne Fleming, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Michael Kenneth Murphy Jr. pleaded guilty to burglary, Idaho Code §§ 18-1401, 18-
1403. The district court imposed a unified five-year sentence, with two years determinate, but
after a period of retained jurisdiction, suspended the sentence and placed Murphy on probation.
Subsequently, Murphy admitted to violating the terms of the probation, and the district court
consequently revoked probation and ordered execution of the original sentence, but retained
jurisdiction a second time. After Murphy’s period of retained jurisdiction, the district court
suspended the sentence and placed him on probation.          Subsequently, Murphy admitted to
violating the terms of his probation again and the district court revoked probation and ordered
execution of the original sentence, but retained jurisdiction for a third time. Prior to completing


                                                1
the rider program, the district court relinquished jurisdiction and executed the original sentence.
Murphy appeals, contending that the district court abused its discretion by relinquishing
jurisdiction and executing the underlying five-year sentence, with two years fixed.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in relinquishing jurisdiction and ordering
execution of Murphy’s sentence.        Therefore, the judgment relinquishing jurisdiction and
imposing sentence is affirmed.




                                                2